The opinion of the court was delivered by
Bennett, J,
It is claimed that the order of the county court, establishing the road, &c., was invalid, upon the ground that the town of Hardwick, situated in another county, was ordered to make contribution, and it is said the county court had no jurisdiction over it. We think the right to call upon other towns for contribution is not limited to the county line. The language of the act extends the right to call for contribution upon other towns in the vicinity, and nothing is said about their being in the same county ; and the reason of the thing should not confine the right to call for contribution to the county line.
Judgment that the defendants take nothing by their exceptions.